Citation Nr: 1538984	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $9,826.10. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the Veteran's request for waiver of an overpayment in compensation benefits in the calculated amount of $10,955.00.

During the course of the appeal, following the receipt of correspondence from the Veteran clarifying the date of her divorce, the COWC recalculated the overpayment debt to be in the amount of $9,826.10 as shown on the title page.  

In January 2010 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran received VA compensation benefits in the calculated amount of $9,826.10 for support of her spouse Mr. LJK, from whom she had actually been divorced in April 2001.

2.  The creation of the indebtedness in the amount of $9,826.10 was the result of  the Veteran's failure to notify VA of her divorce but was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The Veteran was solely at fault in the creation of the debt. 

4.  Recovery of the indebtedness in the amount of $9,826.10 would not violate the standards of equity and good conscience.

CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of compensation benefits in an amount calculated as $9,826.10 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of her claim.  In this regard, the RO has afforded the Veteran the opportunity to present information and evidence in support of the appeal.  The Veteran has been advised of her entitlement to a hearing before the Board in support of her appeal but she has declined such a hearing.

In January 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ), directing the AOJ to provide the Veteran with an audit showing how the debt was created, and to also ask the Veteran to submit a financial status report that would show her income and assets, which would guide the Board in determining whether repayment of the debt would deprive the Veteran of the necessities of life.  In compliance with the Board's remand, the AOJ sent the Veteran a letter in May 2012 providing the requested audit and asking her to complete and return an enclosed financial status report, but the Veteran did not respond.  The RO subsequently readjudicated the claim in November 2013, as reflected in the Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes the Veteran has challenged the amount of the debt as being over $10,000, but has not challenged the validity of the creation of the debt.  During the course of the appeal, following the receipt of correspondence from the Veteran clarifying the date of her divorce, the COWC recalculated the overpayment debt to be in the amount of $9,826.10.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However,  if there is an indication of fraud, misrepresentation, or bad faith in the creation of   the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts       and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Accordingly, waiver of the overpayment is not precluded.

Applying the equitable principles in this case, there is no fault on the part of VA in the creation of the debt.  The Veteran submitted a VA Form 21-0538 (Status of Dependents Questionnaire) in January 1998 attesting that she was currently married to Mr. LJK and had three children who were either under the age of 18 or attending school.  The letter advised the Veteran that her disability compensation included an additional amount for her spouse and children and that she was responsible for reporting any changes in the number of her dependents.  The Veteran and Mr. LJK divorced on April 17, 2001, which terminated her entitlement to spousal benefits effective from May 1, 2001; however, she did not report the divorce to VA and continued to be paid additional compensation based on married status.  The Veteran does not assert, and the evidence of record does not suggest, that she actually reported the divorce to VA until April 2008 in response to the RO's proposal to terminate spousal benefits effective from January 1998, which would have resulted in an overpayment debt of $10,955.00.   

In regard to undue hardship, the Veteran filed a Financial Status Report (FSR) in September 2006, in support of her request for waiver of debt in the amount of $10,955.00; she stated thereon that her monthly expenses exceeded her monthly income by more than $15,000.00.  She stated in her cover letter that if any amount    of money were to be taken from her she would not be able to pay expenses such as mortgage, home insurance, auto, auto insurance, taxes, water or food and would be rendered homeless.  In reviewing this FSR the COWC observed the Veteran had not reported her income from Social Security Administration (SSA) and had counted some of her expenses twice, thus under-reporting her income while inflating her total expenses.  More recently, the Board remanded the claim in January 2012 to have the Veteran execute a new FSR addressing waiver of the recomputed debt of $9,826.10; the AOJ sent the Veteran an FSR in May 2012 but she did not execute the FSR as requested by the Board.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has otherwise not shown or asserted that collection of the debt would deprive her of the necessities of life.  

Collection of the debt would not nullify the objective for which benefits were intended, since 38 U.S.C.A. § 1115 establishes additional compensation for a Veteran without a spouse and a certain number of children to be lower than that paid a Veteran with a spouse and the same number of children.  Thus, failure to make restitution would result in unfair gain to the Veteran, since she has obtained a benefit to which she was not legally entitled.  

As noted above, the Veteran under-reported her income on the FSR filed in 2006, and did not respond to the May 2012 letter requesting that she complete a new one.  See Wood, supra.  In consideration of the evidence of record, the Board finds that recovery of the indebtedness from the Veteran would be not be against equity and good conscience.  Accordingly, waiver of the debt is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $9,826.10 is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


